 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the injunctive provision: the transaction with Staats flowedin partfrom theabsence of its signature on a contract madeby the Trucking Association, of whichit is a member.Thereis no testimony concerningwhether otheremployers belong-ing to theAssociationand omitted to signthe contract, although Respondent's coun-sel,during oral argument claimedthatStaats was unique on thatscore.Itwouldseemthat the healthypurpose of "preventionor prophylaxis" 40 would be served byforbidding future entryinto a.hot-cargoagreementwith Staats Express or any otheremployer.The violationsin the respective cases are alleged in separate complaints, whichhavenot beenconsolidated.It wouldseem appropriateto have thenotices likewisenot commingled,since the, employersinvolved in Case No. 2-CC-551 donot neces-sarily havea legitimate interest in theviolation in Case No. 2-CE-1, in which Staatsalone isinvolved.-Upon thebasis of the foregoing findings of fact, and upon the entirerecord, Iherebymake the following:CONCLUSIONS OF LAW1.Local294, International Brotherhoodof Teamsters, Chauffeurs, Warehouse-men and Helpersof America,is a labor organizationwithin themeaningof the Act.2.Van Transport Lines,Inc., the GrandUnion Company, Gary Warehouse Cor-poration,R. T. A. Distributors, Caterpillar Tractor Corporation, Oneida Markets,Inc., InternationalHarvester Company, Montgomery-Ward Co., B. F. Goodrich &Co., and Ro-La-Lume Corporationare persons engaged in commerce or in an in-dustry affecting commercewithin the meaning ofthe Act.3.The rank-and-file employees and the supervisors,in the persons of the shippingand receiving foremen of the above persons, are"individuals employed by" suchpersons within the meaningof the Act.4.By inducingand encouraging individualsemployed bythe above-named per-sons to refuse,in the course of their employment,to perform services in connectionwith the handling of freightof Van Transport Lines, Inc., withan object of forcingor requiring such persons to cease doing businesswith Van TransportLines, Inc ,Respondent engaged and is engaging in unfair labor practices within the meaning ofSection 8(b) (4) (i) (B) of the Act.5.By entering into a contractwith StaatsExpress,whereby Staats Express agreedto cease or refrain from handling thefreight ofor doing business with any struckor picketedemployer,or any employer declared"unfair" by Respondent Union,Respondent Union engaged in and is engaging in an unfair labor practice withinthe meaning of Section8(e) of the Act.6.Said unfair labor practices affect commercewithin themeaning of Section 2(6)and (7) of the Act.[Recommendationsomitted frompublication.]"Hutcheson,Judging as Administration,Administration as Judging,21 Texas LawReview 1, 6.International Brotherhood of Electrical Workers, Local Union340,AFL-CIO [Walsh-Construction Company]andJack L.Wood.Case No. 20-CB-760.April 26, 1961DECISION AND ORDEROn October 25, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Respondent filed exceptions tothe Intermediate Report, together with a supporting brief.131 NLRB No. 40. INT'L BROTHERHOOD,ELECTRICAL WORKERS, LOCAL 340261The Board has reviewed the rulings of the Trial Examiner made atthe hearing,and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief,and the entire record, andhereby adopts the findings,conclusions,and recommendations of theTrial Examiner,with the following additions and modifications :1.We agree with the Trial Examiner's conclusion that Local 340,the Respondent,refused to refer Jack L. Wood, theCharging Party,for employment at Walsh Construction Company for reasons relatedto his lack of membership in Local 340.Local 340 is an "inside andoutside wireman's" local whose members are primarily skilled in theinstallation and maintenance of wiring used in construction.It hasa contract with Sacramento Valley Chapter,National Electrical Con-tractors Association,to whichWalsh wasa party.Local 340 was theexclusive hiring agent under the agreement.'Although Walsh usesmen in its tunnel construction jobs who are skilled in wiring installa-tions, it also requires electricians,at its Oroville Yard, who are ex-perienced in the repair of mine locomotives,battery switch gears,large d.c. batteries,and transformers.Wood was a member of Local800, IBEW,whose members were electricians primarily skilled in themaintenance of locomotives and other heavy equipment.Since Wood did not-have the requisite wireman's experience; he hadbeen rated by Local 340 in one of the:low seniority groups providedfor by the contract.The contract,however,also contained a "specialskills" provision,whereby Local 340' agreed to refer men outside ofthe regular seniority system to an employer who requested an elec-trician with skills other than those normally possessed by Local 340members.In affirming the Trial Examiner's conclusion that the refusal ofLocal 340 to referWoodwas based on reasons relating to unionmembership,we rely on the grounds`cited'by the Trial Examiner aswell as on certain additional background evidence which was not re-ferred to in the Intermediate Report.2Thus, in December 1958, Woodwas out of work and contacted Respondent's hiring hall in Sacra-mento.Campbell,Respondent's business manager, asked Wood whatlocal he was from.'When Wood toldhim it was800, Campbellreplied,"That is bad"and statedthat Wood shouldnot work in a con-struction local such as Local 340.In November 1959, Wood was working on a tunnel job for anothercontractor within Respondent's jurisdictional area.'During a dispute'The General Counselconcedesthat the hiringarrangementset out inthe agreementconformsto the standardsofMountainPacificChapter of the AssociatedGeneralContractors,119 NLRB 8832 Some of these incidents,upon which we rely as backgroundevidence,occurred priorto the 6-month period preceding the filing and serviceof the chargeherein.It is, how-ever,considered insofar as it sheds light on Respondent's later conduct, withinthe Sec-tion 10(b) period,in refusing to referWood.MurfreesboroPure MilkCo , 127 NLRB 1101 262DECISIONSOF NATIONALLABOR RELATIONS BOARDbetweenWood and one of Respondent's business representatives,Galvin, the latter toldWood "why don't you go back to where youcame from?"Galvin also said that it was his job to protect themembers of Local 340. During this job, as noted in the IntermediateReport,Wood's traveling card from Local 800 was rejected by Re-spondent without explanation.In January 1960, Wood, on his own initiative, took the examinationset by Local 340 in order to qualify himself for a higher groupingunder the seniority classification system set forth in Respondent's hir-ing agreement.He was never notified of the results of this test as hewas not deemed eligible to take the examination, according to Camp-bell.Work under a railroad local's jurisdiction was not considered tobe relevant experience for classification under Local 340's contract.At the hearing, in explaining Respondent's referral practices, Ham-ilton, one of Respondent's business agents, testified that "ours isstrictly what we call an inside local, inside and linemen local, and ifwe refer someone that isn't a member of our branch of the labormarket, they are out of classification."At another point in the hear-ing,Business Manager Campbell conceded that "although we havean agreement with this company (Walsh), it is the type of a companythat we seldom have agreements with. It is a general contractor,and our contracts under the construction type of work is almost ex-clusivelywith electrical contractors."Campbell pointed out thatRespondent did not have many members who had the special leadburning and mine locomotive skills requested by Walsh.Although Respondent claims it did not dispatch Wood because itdid not believe Walsh actually needed men with special skills, we findthat a preponderance of the evidence, as outlined in the IntermediateReport and supplemented above, supports the General Counsel's posi-tion that Wood was in fact refused referral by Respondent because ofhis membership in a "railroad" rather than a "wireman's" local, andnot for the reasons advanced by Respondent.Accordingly, we find aviolation of Section 8(b) (1) (A) and (b) (2), as alleged in thecomplaint.2.Like the Trial Examiner, we cannot, in the circumstances of thiscase, honor the decision of the appeals committee, established under theparties' agreement, which found no merit in Wood's complaint thatLocal 340 had improperly refused to refer him to the Walsh job.At the appeals hearing held April 5, 1960, to which Wood was notinvited, members of the appeals committee were primarily concernedwith whether Wood had shown proof of his qualifications for theWalsh job. It is not clear from the minutes of the meeting 3 whetherthe committee was considering Wood's qualifications under the group8Minutes of the meeting, in the form of a partial transcript, are in evidence as anexhibit. INT'L BROTHERHOOD, ELECTRICAL WORKERS, LOCAL 340263classification system, or his "special skills" qualifications.If theformer, as appears probable from other evidence in the record, thatissue is not involved in this case. If the latter, Respondent concedesthatWood possessed the "special skills" requested by Walsh, and it isclear thatWood's special skills were known to Respondent no laterthan February 12, 1960, the first date of discrimination found by theTrial Examiner.'As it is evident that Wood's claim for referral as a"special skills" man was not fully considered by the appeals committee,and as Wood's present contention that he was denied referral becauseof his membership in a "railroad" local was not raised there, we cannotgive weight to its determination.5ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, InternationalBrotherhood of Electrical Workers, Local Union 340, AFL-CIO, itsofficers and agents, shall :1.Cease and desist from :(a)Causing or attempting to cause Walsh Construction Companyto discriminate against Jack L. Wood, or any other employee or appli-cant for employment, in violation of Section 8(a) (3) of the Act, asamended.(b) In any like or related manner restraining or coercing employeesin the exercise of their rights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized by Section 8(a) (3) of the Act, as amended.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Notify Walsh Construction Company, in writing, and furnisha copy to Jack L. Wood, that Respondent has no objection to Wood'semployment at the Company's Oroville, California yard and shop.(b)Make whole Jack L. Wood for any loss of pay he may havesuffered as a result of the discrimination against him, in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."'Although the evidence clearly establishes such knowledge by Respondent,the minutesdisclose that Hamilton told the committee he did not knowofWood's qualificationsWetherefore do not adopt the Trial Examiner's statement indicatingthat the minutes"establishthatHamilton knew of Wood's special qualifications "GSeeMonsantoChemical Company,130 NLRB 1115 Although we accord no bindingeffect to the decisionof theappeals committee,we find the evidence insufficientto estab-lish that the committee was a "rubber stamp" forthe businessagent's conduct, and donot adopt this statement of the Trial Examiner. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post at Respondent's offices and meeting halls copies of thenotice attached hereto marked "Appendix." 6 Copies of such notice,to be furnished by the Regional Director for the Twentieth Region,shall, after being duly signed by an authorized representative of theRespondent, be posted immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter in conspicu-ous places, including all places where notices to its members are cus-tomarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Promptly mail to said Regional Director signed copies of theAppendix for posting, the Company willing, at the Company's Oro-ville yard and shop.(e)Notify the Regional Director for the Twentieth Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondent has taken to comply herewith.MEMBERS RODGERS and BROWN took no part in the consideration ofthe above Decision and Order.6In the eventthat this OrderIsenforcedby a decree of a United Statev Court ofAppeals, thereshall be substituted for the words"Pursuantto a Decisionand Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcingan Order."APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS, LOCAL UNION 340, AFL-CIO, AND TO ALL EM-PLOYEES AND PROSPECTIVE EMPLOYEES OF WALSII CONSTRUCTIONCOMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Walsh ConstructionCompany to discriminate against Jack L. Wood, or any other em-ployee or applicant for employment, in violation of Section8 (a) (3) of the Act, as amended.WE WILL NOT, in any like or related manner, restrain, or coerceemployees in the exercise of their rights guaranteed in Section 7of the Act, except to the extent that such rights maybe affected byan agreement requiring membership in a labor organization as a,condition of employment as authorized by Section 8(a) (3') of theAct, as amended.WE WILL notify Walsh Construction Company, in writing, andwill furnish a copy to Jack L. Wood, that we have no objection to INT'L BROTHERHOOD, ELECTRICAL WORKERS, LOCAL 340265Wood's employment at the Company Oroville, California yardand shop.WE WILL make `whole Jack L. Wood for any loss of pay he mayhavesufferedas a'result of our discrimination against him.INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL UNION 340, AFL-CIO,Labor Organization.Dated----------------B\ -----------------------------------------(Representative)(Title)This notice must remain posted for60 days from, the datehereof,and must not be altered,defaced, orcovered by anyother material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding with all.parties represented was tried before the duly designated-TrialExaminer at San Francisco,California, on June 21 and July 6, 1960,on com-plaint of the General Counsel and answer of the above-named Respondent.Theissues litigated were whether or not-the Respondent violated Section 8(b)(1) (A)and (b)(2) of the Act by certain conduct,which is more particularly describedhereinafter.Upon the entire record and my observation of the witnesses I herebymake the following:IFINDINGS AND CONCLUSIONS1.THE BUSINESS OF WALSH CONSTRUCTION COMPANYUpon a stipulation of counsel it is found that Walsh Construction Company,herein called the Company or Walsh; is an Iowa corporation with its main officeatDavenport, Iowa.The Company is engaged in all types of heavy constructionsuch as the building of bridges, large buildings, industrial plants, powerhouses, andtunnels.-During the calendar year ending December 31, 1959, the Company, in the courseof its business operations, performed services valued in excess of $50,000 in Statesother than the State of Iowa. It is, conceded that the Company is engaged in op-erations affecting commerce within the meaning of Section 2(6) and (7) of theAct, and I find that the assertion of jurisdiction herein is warranted.H. THE LABOR ORGANIZATION INVOLVED'It is admitted and I find that International Brotherhood of Electrical Workers,Local Union 340, AFL-CIO, herein called the Union, is a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues.The complaint alleges that on or about January 20, 1960, and continuously there-after, the Union by its designated representatives in the course of the operation ofitshiring hall, refused to clear or dispatch Jack L. Wood to the Company for em-ployment because of Wood's lack of membership in the Union and that by thisconduct the Union attempted to cause and did cause the Company to discriminateagainstWood in violation of Section 8(a)(3) of the Act; thereby engaging in unfairlabor practices within the meaning of Section 8(b)(1) (A) and (b)(2) of the Act.The Union denies the commission of the alleged unfair labor practices and con-tends that its refusal to dispatch Wood, was based on its belief that Shulz, super-intendent of the Company, was attempting to bypass the referral procedure in orderto employ Wood, and that the repeated requests of Shulz, for men with "specialskills" was a subterfuge for this purpose. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Undisputed facts forming the background of the controversyIt is undisputed that the Union operates in a group of counties in northern Cali-fornia, with hiring halls at Sacramento, Redding, Marysville, and Chico in that State.As the representative of its members the Union has a contract with the SacramentoValley Chapter, National Electrical Contractors Assn., Inc., herein called NECA,and other individual electrical contractors in this group of northern California coun-ties.The Company is a party to this contract. It is undisputed that the Union isan "inside and outside wireman" local and as such is principally concerned with thesupplying of men for the installation, repair, and maintenance ofwiringin connectionwith industrial, commercial, and residential construction.The contract between the Union and NECA, by which the Company is bound, setsup a rather complicated system of dispatch at the Union's hiring halls.Article IXof the contract entitled, "Referral Procedure," states that the Union shall be thesole and exclusive source of referrals of applicants for employment; that the em-ployer shall have the right to reject any applicant for employment; and that theUnion shall select and refer applicants for employment without discrimination, byreason of membership or nonmembership in the Union. The article then states thatall such selections and referrals shall be in accordance with certain groupings ofmen, based on various qualifications.These may be summarized as follows:Group 1.Applicants, who have proof of (1) 48 months' experience on types ofwork covered by the agreement;(2) have passed an examination,and (3)are resi-dents of a certain area; and (4) have been employed for at least 12 months underthe collective-bargaining agreement within the preceding 48 months.Group 2. Same requirements as (1) and (2) above, and have worked under acollective-bargaining agreement in the geographical area surrounding the "normalconstruction labor market" as defined in the agreement.Group 3.Same requirements as (1) and(2) above;place of residence and loca-tion of prior work experience are not considered.Group 4. Experience requirement reduced to 24 months; examination is elim-inated, but residency same as in group 1, and prior work in the area of 12 months.Group 5. Applicants who can show only 12 months'experienceon the type ofwork covered by the agreement.ArticleIX then continues, and the section relative to men with special skills isespecially significant:SECTION 4c.Applicants' names will be placed on the referral list in theorder in which they register their availability for work.Persons in Group 1shall be referred first, in that order, and the same procedure shall be followedsuccessively for Groups 2, 3, 4 and 5, subject to the following qualification:When the Employer statesbona fiderequirements for specialskillsandabili-tiesin his requests for applicants, the Business Managershall referthefirstapplicanton thereferral list possessing such skills and abilities.The Business Manager,when referring applicants with special skills shalltake into consideration the applicant'sown estimateof his ability to performthe work requiring such special skills, the applicant'srecordofexperienceonsuch work and the Business Manager's knowledge,if any,of theestimatewhichcontractors have made of the applicant'sskillsandabilitiesto perform suchwork.SECTION 4d.Decisions of the Business Manager in referring applicants areappealable to the Appeals Committee as herein provided. Such appeals shallbe made within forty-eight hours and a decision of the Appeals Committee shallbe rendered within one week after receipt of the appeal by the Committee.Forms will be provided at the dispatch office forappeals.'In connection with the contract between the Union and NECA, it is worthy ofnote that the General Counsel in this proceeding concedes that it meets the re-quirements of theMountain Pacificdecision.Certain other facts are not disputed. It is admitted that StanleyHamilton,a busi-ness agent of the Union, is the sole representative in charge of the Chico hiring halland in his capacity as business agent acts as dispatcher of men from that hiringhall.It is also undisputed that William J. Campbell is the business manager of theUnion and as the top executive of the organization is the officer in charge of thefour hiring halls of the Union to which he gives overall, if not immediate,supervision.'This contract is General Counsel's Exhibit No 2 In evidence INT'L BROTHERHOOD, ELECTRICAL WORKERS, LOCAL 340267Likewise,some of the facts concerning the Walsh Construction Company anditsoperations are not in dispute.Among these is the fact that Walsh ConstructionCompany, engages in all type of heavy construction work,but in the area with whichwe are here concerned,the principal occupation of the Company is the drilling andconstruction of tunnels in the mountainous region of California for use by hydro-electric power companies,railroads or governmental agencies.The Company main-tains at Oroville,California,a large yard for the storage and repair of its tunnelingequipment,much of which is composed of mine locomotives and other heavy equip-ment using heavy-duty d.c. batteries,similar to those in railroad locomotives.TheOroville yard is maintained by the Company as a place of repair of this equipmentduring and between jobs.It is not disputed that Rudolph C.Shulz is the electricalsuperintendent of the Company in charge of all electrical work on the west coastand particularly of the Oroville yard at which Shulz maintains his office.It is similarly undisputed that Jack L. Wood,the individual who is the ChargingParty herein is an electrician,and a member of Local 800, IBEW.Prior to June1953,Wood lived at Laramie,Wyoming, and worked for a period of 4 years as amine electrician for the Union Pacific Coal Company.During that period he wasa member ofLocal 775, IBEW,which is a local that has jurisdiction over railroadelectricians.He moved to California in 1953 and began his work there with theWestern Pacific Railroad Company at Oroville,again as an electrician.In that jobhe joined Local No. 800,IBEW,located in Sacramento.This local is also a "rail-road"local having jurisdiction over railroad electrical employees. In May of 1957,Wood became employed by the Walsh Construction Company at its Oroville yard.His employment on this occasion appears to have been a matter of chance, as hewent to the Oroville yards for another purpose and noticed that a large amount ofthe equipment consisted of mine locomotives with which he was very familiar.Hehappened to run into Shulz and in the course of the conversation that ensued Shulzsaid that he could use a man of Wood's skills and experience and suggested thatWood go to Sacramento and get a clearance from the Union so that Wood could goto work for Shulz.Wood went to the Union hiring hall in Sacramento,then op-erated under a previous contract,received his clearance and went to work for theWalsh Construction Company under the supervision of Shulz.This employmentlasted approximately 19 months,untilWood was laid off in December 1958.Upon being laid off he went to the Union's hiring hall at Chico and registered in oneof the Union's dispatch books.At that time there was one book for members and asecond book for travelers.The business agent told him that he should sign in thetravelers book and he understood that members would be dispatched before travelers.Later that month the Union dispatched Wood to a job with the firm of Wismer &Becker where he worked as a tunnel electrical foreman for approximately 1 year.During this time he paid his usual dues of $7.40 per month to Local 800, IBEW, andpaid a"dobie"of $5.50 per month to the Union.During this time Wood attemptedto join the Union.He calculated that he had completed his 2 years'experience so hepresented an application for membership and his travelers card to the executive boardof the Union in the summer of 1959.However,about 3 months later he was notifiedthat his card would not be accepted at that time.Wood continued in the Becker &Wismer job until December 1959,when he quit for reasons hereafter related.C. The controversy;the job;the requests of the Company and the men dispatchedRudolph C.Shulz testified credibly that the only electrical work performed byelectricians at the Oroville yard is the repair of mine locomotives,battery switchgears,large d.c. -batteries,and transformers,all of which are used in tunnel-drillingoperations.At the yard the Company has about$150,000 worth of this specialequipment,which the men keep in repair.To do this job he needed men possessedof particular skills and abilities as some of the larger batteries were 10 feet long, andabout 5 feet wide with a weight of about 5 tons, and were valued at $9,000 eachAlso, fromtime to time the mine locomotives were stripped down to the iron andrebuilt.This was work that could not be done except by electricians with specialskills and experience in that field.Shulz testified that early in January 1960,there was only one man employed at theyard,his son,Robert Shulz,but because the Company had received a new tunnelcontract he decided to increase the work force.On or about January 5,1960, Shulzphoned Stanley Hamilton,business agent and dispatcher for the Union at its hiringhall at Chico,California.On this occasion Shulz told Hamilton that Ward, Shulzson-in-law, had returned from a job that he had been on with the Company inNevada, and that he would like to have Hamilton clear Ward to work in the Orovilleyard.Hamilton said that Ward would have to come to the union hall and get on the 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDbook,that he couldn'tclear him without signing the bookAlso at this time Shulztold Hamilton he was in need of a man who could repair batteries,repair d.c loco-motives and charging sets, and do some setting and welding and some lead burning.Hamilton said that he would try to find someone for Shulz who had those specialskills.It should be noted that Ward actually registered in the union hall on January 22,1960Shulz further testified,that on or about February 5, 1960,the Union sent to Shulza man by the name of Olds, as an electrician possessing the special skills which Shulzneeded.Shulz interviewed Olds and by the latter's own admission he wasn't qualifiedto fill the job,so Shulz sent Olds back to the union hall. It should be noted thatcounsel stipulated that Olds, a union member was registered for the first time onFebruary 5, 1960, and dispatched to Shulz on the same day.Also, on or about thisdate of February 5, 1960, Shulz had a phone conversation with Hamilton in whichShulz pointed out that Hamilton had a man at the hall, Wood, who had previouslyworked at the Oroville yard,and who possessed the special skills that Shulz needed.On February 12, 1960,Wardwas referred by the Union to Shulz and on that datebegan his employment in the Oroville electrical shop.Approximately 2 weeks after this date, or about February 26, Shulz again calledthe union hall and said that he needed-another man possessing the same specialskills.It-was stipulated by Counsel that W. Wheeler registered in the group I book onMarch 11— 1960.On March 18,Wheeler arrived at Shulz' office at theOroville yard with a,referralslip from the Union.Accompanying Wheeler on this occasion were both Hamiltonand Wood.Hamilton brought Wheeler in and introduced him to Shulz.and Wheelergave Shulz his dispatch card to go to work. Shulz knew Wheeler as having been em-ployed by the Company in the yard some year or two previously,and recollected thathe had the necessary skills.to perform the job so he was employed immediatelyAtthis time Wood asked Shulz in the presence of Hamilton,if Shulz did not need an-other electrician.Shulz replied that at that time he did not.About 2 weeks later, Shulz again called Hamilton for another man and mentionedthat he needed the-same type of man with the same special skills as that was the onlytype of work that he had to do.Hamilton said that he would try to find someonewith those special skills.Shulz did not remember whether Wood's name was men-tioned in this phone conversation.It was stipulated by Counsel,that Charles Wing registered in group I on March 18,1960, and was dispatched to the Walsh job on April 22, 1960. On that date, accord-ing to Shulz,Wing was referred to Shulz by,the Union.Shulz interviewed Wing andcame to the conclusion that he did not possess the skills which Shulz sought.How-ever, in order to give him a chance to qualify Shulz put him to work checking somebatteries.AfterWing had worked, about 4 hours it became apparent to Shulz thathe didn't know what he was doing,so he! made out a discharge slip for Wing and senthim to the office for his pay.On the day after Wing was rejected,Shulz called Hamilton again and told him hestillneeded an electrician with special skills to fill the job and Hamilton again saidhe would find someone.About a week later Hamilton and Campbell,the businessmanager of the Union,came to the shop. They said they wanted to discuss withShulz his request for these men with special skills.They had a short discussion andthen Campbell said he would find Shulz someone with the' special skillsA few dayslater, on May 3, 1960, a Mr. McAdams appeared on the job with a referral slip as aman possessing the special skills.Shulz asked him a few simple questions aboutwhat takes place in a battery when it is charged and discharged and McAdams couldnot answer.Shulz also gave him a simple wiring diagram of a locomotive and askedhim to tell him the sequence of operation.The man could not answer this questioneither, so Shulz felt that he wasn't qualified to do the work and sent him back to theunion hall.That same afternoon Hamilton called Shulz again and asked him if hewas still in need of a man to do the work with these special skills. Shulz replied inthe affirmativeHowever, Shulz had not received any men-from the union hall sincethat dateCounsel stipulated that McAdams registered in group 1 on May 2, 1960,and wasreferred to the job and rejected by Shulz on May 3, 1960.It is undisputed that after May 3, 1960, the Union referred no more men to Shulz.D. The registration of Wood, the dispatch of other men-Jack L. Wood,the Charging Party, testified credibly that in late 1959 his daughterbecame ill so he wanted to find work in the Oroville area,where he owns his own INT'L BROTHERHOOD, ELECTRICAL WORKERS, LOCAL 340269home so he quit the job he had with the firm of Wismer & Becker and went to theUnion's hiring hall at Chico and registered for work on December 23, 1959. It wasstipulated by counsel that on this date Wood was registered in group 3.On this oc-casion Wood talked to Hamilton who was in the union office at his desk.Wood askedto sign the out-of-work book and Hamilton handed him a book.Wood said, "I haveto be in group 1."Hamilton said that he properly belonged in group 3.Hamiltonthen explained that Wood would have to pass an examination to be in group 1.Hamilton then asked Wood what Union he belonged to and Wood replied that hebelonged to Local 800, I.B.E.W.Wood at that point told Hamilton that he had justcome from the Union Valley job (the Wismer & Becker job) and had broken inLeighton, the man dispatched by the Union to replace him.Hamilton said thatLeighton didn't need breaking in, that he was a tunnel man.On this occasion Woodsat around the hiring hall for approximately one-half hour, and at one point men-tioned to Hamilton that he had worked for the Walsh Construction Company at theOroville yard.Wood testified that he had forgotten any reply made by Hamilton tothis information.The Chico hiring hall is open 1 hour each day in the morning on Mondays andBetween December 23, 1959, when he first registered and February 5, 1960, Woodreturned to the hiring hall at Chico on an average of twice a week, each time askingHamilton if there were .any job vacancies.After a couple of weeks somebody toldWood that he was supposed to notify Hamilton in writing that he was available forwork.Wood asked Hamilton if that was required, Hamilton said he knew thatWood had been in the hall, and that Wood could send in a post card notificationifhe wanted to, but Hamilton did not offer any -book to Wood for his signature.At that time Wood was unfamiliar with the terms of the contract and did not knowthat there was a place in the book which he was'required to sign to obtain dispatch.Also during this period the Union posted a notice of wireman's examination bywhich the men moved from one group to a higher group.Wood told Hamiltonthat he would take the examination if it would -put him in group 1.Wood did notremember what Hamilton replied.At this time Wood telephoned to Krivanek,chairman of the NECA, and asked him if he knew when the examination would beheld.He was told that the examination would take place on January 16.Accord-ing to Wood he talked to Hamilton both before and after that date on which he tookthe examination and on one occasion asked Hamilton when the results of the exam-ination would be posted.Hamilton said the -results of the examination would beannounced at the next union meeting.Also during this period Wood had a furtherconversation with Hamilton in which he told Hamilton that he had worked for theWalsh Construction Company and had done-the type of work that Walsh had at theyard.Also around this time Wood talked with Hamilton about what group heshould be in and in consequence of that conversation he obtained a statement fromLocal 800 showing that he had passed an experience rating test but when Woodpresented this test to Hamilton the latter would not accept it.On February 5, 1960, Wood was in the dispatch hall to see about work whenHamilton gave him the group 4 book tosign. -Wood asked why he was being giventhe group 4 bookHamilton replied that Wood was not entitled to be in group 3.Wood signed the group 4 book. Also at an early date in February, Wood heardthatWalsh Construction Company had asked for menwith certain special skillswhich were needed in the repair of locomotives and batteries at the Oroville yard.When Wood heard of this, thereafter he noted on his dispatch slip that he had theskills of lead burner, welder, and d.c. battery repairman, etc.Wood testified that on February 12, 1960, he went to the union hall with Wardand saw the dispatch slip given to Ward. It stated that Ward had special skills oflead burning and d.c. battery repair.Wood asked Ward, why he was cleared beforeWood and Ward said that Hamilton had said that Wood had not "verified"by sign-ing the out-of-work book.After that Wood "verified" by writing the date and hisinitialsin the book.Thereafter between February 12 and March 18, it was openly discussed at theunion hall that Shulz of the Walsh Construction Company was calling for a manwith special skills of lead burning, welder, d.c. battery repairman, etc.On March 18, 1960, Wood went to the union hall and said to Hamilton, "I thinkthere is a job open at Walsh's for a man with special skills.How about me?"Hamilton replied, "I don't know anything about it."A few moments later, Wood met another electrician by the name of Wheeler infront of the union hall.He told Wheeler about the job and what Hamilton had 270DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid.Wheeler then said that he would go into the hall and ask Hamilton about thejob.A few minutes later Wheeler came out of the union hall accompanied byHamilton.Wheeler waved a clearance slip at Wood.Hamilton and Wheeler gotinto a car and proceeded toward O'roville, so Wood followed in his car and foundthat Hamilton and Wheeler went to Walsh's yard.Wood went to the place in theyard where Wheeler, Hamilton, and Shulz were talking and Wood said to Shulz,"Didn't you want two men?" Shulz said, "No." Then Wheeler gave his dispatchcard to Shulz and Shulz asked him about his qualifications and put Wheeler to work.After that occurrence on every occasion that he went to the union hall Woodwould ask Hamilton about the Walsh job.Also after February 5, 1960, Woodsigned the out-of-work book every 7 days.On most occasions when Wood askedHamilton about employment at Walsh Construction Company Hamilton replied thathe didn't know anything about Walsh needing a man.Wood was never dispatched to the Walsh job.William J. Campbell, business manager of the Union, testified in its defense.Campbell said that he believed that Hamilton called him and informed him thatShulz was ordering a man and had asked for Ward. He agreed that Ward had thespecial skills because he knew that Ward had worked for the Walsh ConstructionCompany for quite a number of years.He told Hamilton that if Ward was theonly man on the referral list and had the qualifications that he could send Wardto the job.After that Hamilton called him again and said that Shulz wanted an-other man with the same qualifications.He told Hamilton that he could not be-lieve that Shulz needed more than one man with the special skills.Campbell testi-fied that in his opinion he did not believe that Shulz' request for a man with specialskillswas a bona fide request and that he instructed Hamilton not to dispatch Woodto the Walsh Construction Company job.He said that he was also suspicious ofShulz, because Shulz was employing his son in the yard and that the son did nothave the qualifications of an electrician.After he learned that Shulz had rejectedseveral men who were sent to the job he became convinced that Shulz' request fora man with special skills was a subterfuge to evade the referral procedure.In view of Campbell's testimony, the examination of Stanley Hamilton, the busi-ness agent of the Union, who actually did the dispatching herein, is especially illu-minating.He was examined by the General Counsel as an adverse witness underRule 43-B.When the examination of Hamilton reached the dispatch of specificmen, Hamilton found himself in considerable difficulty.He stated that the first manhe dispatched to the job was Arnold Olds, a member of the Union, who was dis-patched on February 5, 1960.He admitted that Olds registered on the same dateand was assigned to group 1.Hamilton said he referred Olds to the Walsh Con-struction Company because of a prior conversation with Shulz.Upon further ques-tioning, Hamilton said that in this conversation Shulz had said that he wanted a manwith special skills for d.c. motor repair, battery repair, and lead burning.Hamiltonthen stated that he didn't refer a man to the job for the next 15 days until Oldsregistered,because he didn'thave aman with those qualifications.When he wasasked why he hadn't dispatched Wood, who had those qualifications, he repliedthat he didn't know Wood's qualifications at that time.The General Counselpointed out to him that after January 22, Ward was registered with the Union. TothisHamilton replied that he did not know that Ward had those special skills atthat time.At this point he was asked why he hadn't dispatched a man until Feb-ruary 12, and he again replied that he had no man with the necessary qualifications.The witness then testified that he must have learned that Ward had the skills some-time prior to February 12, 1960, when he dispatched Ward to the job.Hamilton then confirmed Shulz's testimony that about 2 weeks after the dispatchofWard, Shulz called again and asked that another man with special skills be dis-patched to the job.The witness then agreed with the questioner that he did notdispatch a man to the job until March 18, 1960, when he dispatched Wheeler.When asked why he didn't send a man out during that period he replied that hehadno manwith therequired qualifications.When he was reminded that he hadJack Wood, the Charging Party, he replied that Jack Wood at that time was assignedto group 4. This answer I cannot accept, for at this time when Wood was theonlyspecial skillsman on the entire list, the group in which he was listed, was irrelevant.Itwas then pointed out to Hamilton that he waited 3 weeks.He answered that itappeared to him that Shulz was using this special skills routine to bypass the referralsystem.2The witness concluded his examination by admitting that no one had beensent to Shulz since May 3, 1960, although Wood was still available on the Union2 See testimony of Hamilton, transcript pages 144et seq. INT'L BROTHERHOOD, ELECTRICAL WORKERS, LOCAL 340, 271out-of-work list.The witness also admitted thatallfivemen dispatchedto the jobwith Shulz, were men who werenotat the top of the list, but were dispatched asspecial skills men.E. The appeals of WoodOn two occasions Wood availed himself of the appeal procedures set forth in thecontract to seek a review of Hamilton's treatment of him.On the first occasion heappealed Hamilton's decision to put him in group 4.The three-man appeals com-mittee found that Wood was properly placed in group 4.On March 18, 1960, Wood again appealed on the dispatch of Wheeler to theWalsh job, instead of himself.The minutes of this meeting of the appeals commit-tee are quite enlightening.They establish that Hamilton knew of Wood's specialqualifications, and that Shulz wanted Wood dispatched to the job.However, thedecision of the committee stated that at a meeting at Yuba City, "all dispatch booksof Chico were thoroughly examined and B. A. Hamilton questioned about the same,"and that the committee "feels the Complainant has been referred from group 4without discrimination."It is worthy of note that Wood was not invited to attend or give evidence as tohis side of the controversy.Upon the facts disclosed in this record, I find that theappeals committee in the cases of Wood at least, was a rubberstamp for the conductof the Union's business agent and afforded Wood no opportunity to be heard, andoffered him no genuine review of the facts of his appeal.On that basis, I reject, theUnion's argument that the decisions of the appeals committee have any standingbefore the Board.Concluding FindingsIt is abundantly clear from the testimony of Shulz, whom 'I deem a reliable witness,that the Walsh Construction Company at its Oroville yard performs work on therepair and maintenance of mine locomotives,heavy-duty batteries and other elec-trical tunneling equipment.The nature of this electrical work is distinctly differentfrom that performed by "inside and outside wiremen," who install and repair elec-tricalwiring in industrial, commercial, and residential structures.Apparently theInternational Union recognizes this difference in functions and skills, for it has "rail-road" locals, and "wiremen's" locals, and experience in one field is not accepted asqualifying experience in the other.Furthermore, the contract between the partiesrecognizes a need for some flexibility in obtaining, men with special skills, and forthat reason the mechanics by which employers can obtain men with special skillsis spelled out in the contract.Upon all the evidence on this point, I find that thecompany needed men with the special skills enumerated and that its continuingrequest for such men was bona fide in all respects.It is equally clear, from his long history of employment, and from the fact thathe had been employed in the Oroville yard for over a year on a previous occasion,thatWood possessed the special skills requested by Shulz.It is also clear, especially from the testimony of Hamilton that except for Ward,Wheeler, and Wood, all former employees of Walsh, that the Union did not haveon its out-of-work lists in any group, men with the required skills.Hamilton ad-mitted this, in explaining the long delays which occurred between the dispatch ofthe various men.Why then was Wood refused the dispatch to which he wasentitled?On this point I cannot accept the testimony of either Campbell or Hamilton.Theyclaimed that they felt aggrieved at, and were suspicious of Shulz, because of threefactors: (1) Shulz had his son employed at the yard, and they suspected he wasdoing electrical work, but the record is barren of any action that either Hamilton orCampbell took against Shulz in this regard; (2) they suspected that Shulz' requestfor men with special skills was a subterfuge to avoid the referral procedure.Yet,afterHamilton and Campbell discussed the situation with Shulz, Campbell agreedto try to find a man with the special skills for Shulz, and Hamilton dispatchedMcAdams to the job thereafter; and (3) Hamilton and Campbell felt that Shulz wasusing pressure to get Wood.This statement is inconsistent with the conduct ofthe Union, in the dispatch of Ward, Shulz' son-in-law, who was requested by nameby Shulz, and dispatched to the job by Hamilton. In the light of all the evidence,Imust reject the testimony of Campbell and Hamilton on this point,as being en-tirely unpersuasive.Ideem it a rather flimsy screen behind which the Unionhopes to hide its patent discrimination against Wood.Upon a review of the evidence, I find that prior to the dispatch of Ward, on Febru-ary 12, 1960,Hamilton was fully aware that(1) Shulz wanted a man with special 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDskills, and(2)Wood, who had been registered since December 23, 1959,possessedthose special skills.At this point, Wood was entitled to be dispatched to the job,and when he was not so dispatched,the discrimination against him became effective.The purpose of this discrimination is fairly obvious.Hamilton desired to prefermembers of his own local,or other sister"wiremen's" locals, over Wood whom heconsidered a newcomer,from a railroad local.Hamiltonveryreadily dispatchedOlds,Ward, Wheeler, Wing, and McAdams, over a 5-month period.These werewiremen from Hamilton's own local,or a sister wiremen's local,but he would notdispatch Wood, the newcomer from a railroad local.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forthin sectionIII, above,occurring in connectionwiththe operationsof the Company describedin sectionI,above,have a close,intimate,and substantialrelation to trade, traffic,and commerce among the severalStates andtend tolead to labordisputesburdening and obstructingcommerce andthe free flowof commerce.iV.THE REMEDYHaving found that the Union has engaged in unfair labor practices within themeaning of Section 8(b) (1) (A) and (b) (2) of the amended Act, the Trial Ex-aminer will recommend that it cease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of the amended Act.Having found thatin violating Section 8(b)(1)(A) and (b) (2) of the Act, theUnion has deprived Jack L. Wood of employment by Walsh Construction Company,itwill be recommended that: (1) the Union notify Walsh Construction Company,in writing,and furnish a copy of said notification to Wood,that it has withdrawn itsobjections to the employment of Wood at the Company's shop at Oroville,California,and request the Company to offer Wood employment at that plant;and (2) theUnion make Wood whole for any loss of pay he may have suffered by reason of theUnion preventing his employment by the Company from February 12, 1960, tothe date of the Union's notification to the Company,as set forth above, according tothe following formula:Wood's loss of pay shall be computed on the basis of eachseparate calendar quarter,or portion thereof, from February 12, 1960, to the dateon which the Union serves its notice upon the Company of its withdrawal of ob-jection toWood's employment;the quarterly periods, hereinafter called quarters,shall begin with the first day of January,April,July, and OctoberLoss of pay shallbe determined by deducting from a sum equal to that which Wood would normallyhave earned for each such quarter or portion thereof,his net earnings,3if any, inany other employment during the period.Earnings of one particular quartershall have no effect upon the Union's liability for any other quarter.Upon the above findings of fact, and upon the entire record in the case,the TrialExaminer makes the following:CONCLUSIONS OF LAW1Walsh Construction Company is an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.TheRespondent,InternationalBrotherhood of ElectricalWorkers, LocalUnion 340, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of the Act,the Union has engaged in and is engaging in unfair laborpracticeswithin the meaning of Section8(b)(1)(A)of the amended Act.4.By causingWalshConstruction Company, an employer,to discriminate againstan employee in violation of Section 8(a)(3) of the amended Act, the Union hasengaged in and is engaging in unfair labor practices within the meaning of Section8(b) (2) of the amended Act.5.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of theamended Act.[Recommendations omitted from publication.]8 SeeCro8sett Lumber Company,8 NLRB 440;Republic Steel Corporation v N L R B ,311 U.S.7, F. W. Woolworth Company,90 NLRB 289.